                                                                                      FILED
                                                                                   IN CLERK'S OFFICE
                                                                             U.S. DISTRICT COURT E.D.N.Y.
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK                                                 *      DEC 07 2018       *
                             ---------X                                      LONG ISLAND OFFICE

UNITED STATES OF AMERICA                                    ORDER

               - against -                                  17-MJ-360 (JMA)

CHRISTOPHER McPARTLAND, et al.

                       Defendants.

                               ---X

              Upon application of RICHARD P. DONOGHUE, United States Attorney for the

Eastern District of New York, by Lara Treinis Gatz, Assistant United States Attorney, it is hereby

ordered that the search warrant affidavit bearing docket number 17-MJ-360 be SEALED and the

attached redacted version be added to the docket in its place and remain UNSEALED.



Dated: Central Islip, New York
       December 7, 2018



                                                    SO ORDERED:




                                                    HONORABLE JOAN M. AZRACK
                                                    UNITED STATES DISTRICT COURT JUDGE
                                                    EASTERN DISTRICT OF NEW YORK
